FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2009 Commission File Number: 001-02413 Canadian National Railway Company (Translation of registrant’s name into English) 935 de la Gauchetiere Street West Montreal, Quebec Canada H3B 2M9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Canadian National Railway Company Table of Contents Item 1. News Release datedOctober 20, 2009entitled, "Claude Mongeau appointed a CN director; Board approvesfourth-quarter 2009 dividend.” Item 1 North America’s Railroad NEWS RELEASE Claude Mongeau appointed a CN director; Board approves fourth-quarter 2009 dividend MONTREAL, Oct. 20, 2009 — CN (TSX:CNR)(NYSE:CNI) announced today that its Board of Directors has appointed Claude Mongeau as a director of the Company, effectively immediately. Mongeau, executive vice-president of CN, will succeed E. Hunter Harrison as CN president and chief executive officer on Jan. 1, 2010. Mongeau’s appointment increases the size of CN’s board to 12, of whom 10 are outside directors.Mongeau is also a director of SNC-Lavalin Group Inc. Separately, CN announced that its Board has approved a fourth-quarter 2009 dividend on the Company’s common shares outstanding. A quarterly dividend of 25.25 cents (C$0.2525) per common share will be paid on Dec. 31, 2009, to shareholders of record at the close of business on Dec. 10, 2009. CN – Canadian National Railway Company and its operating railway subsidiaries –spans Canada and mid-America, from the Atlantic and Pacific oceans to the Gulf of Mexico, serving the ports of Vancouver, Prince Rupert, B.C., Montreal, Halifax, New Orleans, and Mobile, Ala., and the key metropolitan areas of Toronto, Buffalo, Chicago, Detroit, Duluth, Minn./Superior, Wis., Green Bay, Wis., Minneapolis/St. Paul, Memphis, and Jackson, Miss., with connections to all points in North America. For more information on CN, visit the Company’s website at www.cn.ca. - 30 - Contacts: Media Investment Community Mark Hallman Robert Noorigian Director, Communications & Public Affairs Vice-President, Investor Relations (905) 669-3384 (514) 399-0052 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Canadian National Railway Company Date:October 20, 2009 By: /s/ Cristina Circelli Name: Cristina Circelli Title: Deputy Corporate Secretary and General Counsel
